—Appeals by the *469defendant from three judgments of the County Court, Suffolk County (Weber, J.), all rendered May 7, 1997, convicting him of burglary in the second degree, burglary in the third degree, and possession of burglar’s tools under Indictment No. 974E/ 96, grand larceny in the fourth degree under Indictment No. 1113/96, and burglary in the second degree and burglary in the third degree under Indictment No. 3100/96, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The sentences imposed were not harsh or excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either without merit, unpreserved for appellate review, or do not require reversal. S. Miller, J. P., O’Brien, McGinity and Feuerstein, JJ., concur.